Mr. Justice Richardson
delivered the opinion of the court:
The words charged were proved. It appeared that they were uttered in a verbal altercation between Mrs. Routereau and the defendant, in which, the defendant being irritated, became indecent in his behaviour, and may possibly have meant no charge of felony. Upon this point the strongest testimony was that of Mrs. Gerard, who said she understood the charge of theft, “ as blackguard expressions,” and not as a charge of felony. Yet she said further, u she believed he meant Mrs. R. had robbed or stolen,” but she did not know of what. And finally said “ she did not understand the word felony.” The charge was repeated three times. The last time, the defendant called Mrs. R. “a bloody thief.” There was, perhaps, room also for concluding that th,e words were uttered in heat and passion. But they do ex vi termini import felony, and are slanderous. And whether spoken in another sense or in mere passion, depending upon intention, was the subject of evidence, and was fairly -sub*191tóitted to the jury, who, having found that the words were spoken slanderously, and this court perceiving no sufficient reason for ordering a new trial, the motion is therefore dismissed.
Hunt £? Bennett, for the motion.
Justices Colcock, Nott, Gantt and Johnson, concurred.
--, contra.